                   Case 1:20-cv-09057-JPC Document 37
                                                   36 Filed 03/29/21
                                                            03/23/21 Page 1 of 3

                                                          In light of Plaintiff's Amended Complaint, Dkt. 31, Defendants' motion
                                                          to dismiss filed on February 19, 2021, Dkt. 20, is denied as moot
                                                          without prejudice to refile.

                                                          Defendants' renewed motion to dismiss is due by April 12, 2021.
                                                          Plaintiff's opposition is due by April 26, 2021. Defendants' reply is due
Attorneys at Law                                          by May 3, 2021.

John M. O'Connor                                          The Clerk of Court is respectfully directed to close the motion pending
t 973.639.8547                                            on Docket Number 20.
f 973.639.8558
JOConnor@ebglaw.com
                                                          SO ORDERED.
                                                          Date: March 29, 2021

    VIA ECF and ELECTRONIC MAIL                                   New York, New York
    The Honorable John P. Cronan                                                              ___________________________
    United State District Court                                                               JOHN P. CRONAN
                                                                                              United States District Judge
    Southern District of New York
    500 Pearl Street, Room 1320
    New York, NY 10007

              Re:       Mejia v. Comme des Garcons, Ltd. et al.
                        Civil Action No. 20-cv-9057

    Dear Judge Cronan:

            We represent Defendants Comme des Garcons. Ltd., Elaine Beuther, and James Gilchrist
    (collectively “CDG”), in the above-referenced matter. Pursuant to Rule 6(A) of Your Honor’s
    Individual Practice Rules, we submit this letter to advise of CDG’s intent to file a Motion to
    Dismiss the Amended Complaint filed by Plaintiff J. Mejia (“Plaintiff”). CDG previously filed a
    Motion to Dismiss Plaintiff’s original Complaint on February 19, 2021 (the “Motion to Dismiss”)
    (ECF No. 20). Rather than respond to the Motion to Dismiss, on March 10, 2021, Plaintiff filed
    an Amended Complaint, adding Mr. Gilchrist and Ms. Beuther as individual defendants and
    making certain edits to the allegations in her original Complaint (the “Amended Complaint”) (ECF
    No. 31). The Amended Complaint, however, remains deficient for the same reasons indicated in
    the Motion to Dismiss. Specifically, Plaintiff again has failed to state a claim upon which relief
    can be granted, attempts to assert inapplicable California claims notwithstanding her working and
    residing in New York, and now improperly asserts claims against individual defendants under laws
    that do not permit individual liability.

             More specifically, Plaintiff’s Amended Complaint is still devoid of any allegations
    sufficient to support her claims of retaliatory discharge under the Fair Labor Standards Act
    (“FLSA”) and Family Medical Leave Act (“FMLA”). Plaintiff’s allegations relating to her efforts
    as CDG’s Human Resources Generalist to ensure that CDG complied with the FLSA and FMLA
    remain insufficient to demonstrate that she engaged in requisite protected activity to validate her
    retaliation claims. Brown v. Xerox Corp., 170 F. Supp. 3d 518 (W.D.N.Y. 2016) (citations
    omitted). It is well-settled that a plaintiff in a human resources role must demonstrate that she
    stepped outside her human resources role and either asserted claims, or actively assisted an
    employee with asserting claims, under the FLSA/FMLA, in order to establish that she engaged in
    “protected activity” for the purposes of establishing a prima facie case of retaliation. Aflalo v.
    Cantor Fitzgerald, L.P., 298 F. Supp. 3d 688, 697-98 (S.D.N.Y. 2018). Allegations, like those in
    the Amended Complaint, that a plaintiff in a human resources role performed her job duties by

             Epstein Becker & Green, P.C. | One Gateway Center | Newark, NJ 07102 | t 973.642.1900 | f 973.642.0099 | ebglaw.com
          Case 1:20-cv-09057-JPC Document 36
                                          37 Filed 03/23/21
                                                   03/29/21 Page 2 of 3



The Honorable John P. Cronan
March 23, 2021
Page 2




alerting management of potential violations of employment laws have repeatedly been held
insufficient to state a claim. See, e.g. Claudio–Gotay v. Becton Dickinson Caribe, Ltd., 375 F.3d
99, 102 (1st Cir.2004); See Lasater v. Texas A&M University-Commerce, 95 F. App'x 458, 462
(5th Cir. 2012); McKenzie v. Renberg's Inc.,94 F.3d 1478 (10th Cir.1996); Rodriguez v. Ready
Pac Produce, Civil No. 13-4634, 2014 WL 1875261(D.N.J. May 9, 2014); Samons v. Cardington
Yutaka Technologies, Inc., No. 2:09-cv-988, 2009 WL 961168, at *7 (S.D. Ohio Apr. 7, 2009);
Robinson v. Wal–Mart Stores, Inc., 341 F.Supp.2d 759, 763 (W.D. Mich. 2004).

        In addition, Plaintiff continues to assert California claims in her Amended Complaint
intended to protect the rights of California employees; not an individual, such as Plaintiff, who
lives and works in New York. See Amended Complaint ¶¶4 and 9. Plaintiff’s attempt to broadly
allege claims in order to take advantage of California laws, while living and working in New York,
is entirely misplaced. Pursuant to Fed.R.Civ.P. 12(b)(1), Plaintiff must allege facts that
affirmatively and plausibly suggest that she has standing to sue. She has not done, and cannot do,
that. Her bare bones assertion that she interacted with California employees, while working and
living in New York, remain insufficient to invoke this Court’s jurisdiction. Further, given
Plaintiff’s failure to adequately allege a federal claim, the Court should abstain from exercising
supplemental jurisdiction over the California claims, under 28 U.S.C. § 1367(a).

         Finally, the Amended Complaint contains claims against individual defendants, under
statutes in which there exists no individual liability. There is no individual liability for retaliation
under either the False Claims Act or California’s Family Rights Act, Cal. Gov. Code 12945.2. See
Parris v. New York Housing Authority, 364 F.Supp.3d 284 (S.D.N.Y. 2019) (“However, courts in
this Circuit have repeatedly held that there is no individual liability for retaliation under [the federal
and state False Claims Acts]) citing to McKoy v. Uliss, No. 17 Civ. 3398, 2017 WL 2963456, at
*2 (E.D.N.Y. July 11, 2017) (collecting cases from courts in this Circuit)); Nazir v. United Airlines,
Inc. (2009) 178 Cal. App. 4th 234, 287 (granting summary judgment in favor of an individual
defendant on CFRA retaliation claim on the basis that “there is .... no individual liability for
retaliation.”); Cisneros v. Centene Corp., 2019 WL 5800384 (S.D. Cal. Nov. 2019) (In light of
settled California law on this issue, Plaintiff cannot establish a CFRA retaliation claim against
Flower, in Flower's individual supervisor capacity). Thus, these claims against individual
defendants must be dismissed.

        With respect to a proposed briefing schedule, CDG respectfully proposes the following:

    •   CDG’s Motion to dismiss filed by April 2, 2021;
    •   Plaintiff’s Opposition filed by April 16, 2021; and
    •   CDG’s Reply filed by April 23, 2021.
                                        36 Filed 03/29/21
        Case 1:20-cv-09057-JPC Document 37       03/23/21 Page 3 of 3



The Honorable John P. Cronan
March 23, 2021
Page 3




      Your Honor’s consideration of this request is appreciated.

                                                   Respectfully submitted,

                                                   s/John M. O’Connor

                                                   John M. O'Connor


cc:   Joshua Alexander Bernstein, Esq. (via ECF and Email)
